          Case 1:18-cv-03252-VEC Document 102 Filed 11/11/20 Page          USDC 1 SDNY
                                                                                  of 1
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 11/11/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 DGI-BNSF CORP.,                                                :
                                                                :
                                              Plaintiff,        :
                                                                : 18-CV-3252 (VEC)
                            -against-                           :
                                                                :     ORDER
 TRT LEASECO, LLC,                                              :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS a trial in this matter is scheduled to begin on Monday, November 16, 2020;

       IT IS HEREBY ORDERED that for those individuals attending the trial in person, they

must report on Monday, November 16, 2020, at 10:00 A.M. to Courtroom 318 of the Thurgood

Marshall United States Courthouse, located at 40 Foley Square, New York, New York 10007.

       IT IS FURTHER ORDERED that any interested members of the public may listen to the

proceeding remotely by dialing 1-703-552-8058 and using conference code 416587.



SO ORDERED.
                                                 _________________________________
Date: November 11, 2020                                VALERIE CAPRONI
      New York, New York                               United States District Judge
